FILED
                             NOT FOR PUBLICATION                            MAR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE ISABEL VELASQUEZ-MURO,                      No. 10-71392

               Petitioner,                       Agency No. A099-880-984

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, LEAVY and BYBEE, Circuit Judges.

       Jose Isabel Velasquez-Muro, a native and citizen of Mexico, petitions for

review of a Board of Immigration Appeals order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

dismiss the petition for review.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the Board’s denial of petitioner’s motion to

reopen, which introduced further evidence of hardship to his permanent resident

parents and United States citizen children that did not alter the previous

discretionary determination or make out a prima facie case for relief. Fernandez v.

Gonzales, 439 F.3d 592, 600 (9th Cir. 2006) (explaining that § 1252(a)(2)(B)(i)

bars jurisdiction when question presented in motion to reopen is essentially the

same hardship ground originally decided).

      PETITION FOR REVIEW DISMISSED.




                                           2                                  10-71392